Citation Nr: 1133874	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-18 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred for treatment at Flagler Hospital from November 6 to November 8, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1946 to March 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 administrative decision issued by the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida, with subsequent review by the North Florida/South Georgia Veterans Health System.

The Veteran was scheduled for his requested hearing before a Veterans Law Judge at the local VA Regional Office in June 2011.  However, in a June 2011 statement, prior to the hearing, the Veteran stated that he would not be able to appear and did not request that the hearing be rescheduled.  As such, the hearing request has been withdrawn.  38 C.F.R. § 20.704(e) (2010).  The Veteran also waived review of any additional evidence received since the last adjudication of his claim by the agency of original jurisdiction in a June 2011 statement.  As such, the Board may properly proceed with the adjudication of his claim.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The condition for which the Veteran received the non-VA treatment at issue was not service-connected, he was enrolled in the VA health care system at the time and had received VA medical services within the preceding 24 months, he is not otherwise eligible for reimbursement under 38 U.S.C.A. § 1728, and the claims for payment or reimbursement were timely filed.

2.  Resolving all reasonable doubt in the Veteran's favor, all treatment was for a continued medical emergency, and a VA or Federal facility was not feasibly available and an attempt to use them beforehand would not have been reasonable.  

3.  The Veteran had Medicare coverage that partially extinguished his financial liability to the non-VA provider for the treatment at issue, resulting in payment or adjustment of the balance due for all but $142.00 that was a non-covered amount, and other amounts that constituted a copayment, coinsurance, deductible, or similar amount for which the Veteran is responsible under the health-plan contract.


CONCLUSION OF LAW

The criteria for payment or reimbursement of $142.00, but no more, in unauthorized medical expenses incurred for treatment at Flagler Hospital from November 6 to November 8, 2008, have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.120, 17.121, 17.1000-17.1008 (2010); Pub.L. No. 111-137 (2010); 76 Fed. Reg. 30598 (May 26, 2011) (proposed rule).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, as the claim in this case is governed by 38 U.S.C.A. Chapter 17, the provisions of the VCAA do not apply.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Moreover, as the relevant facts are not in dispute, and the application of the pertinent statutes and regulations is dispositive of the issue on appeal, the VCAA duties to notify and assist are not implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Nevertheless, the record reflects that the Veteran has been made aware of the requirements to substantiate his claim, and he has had a fair opportunity to present arguments and evidence in support of his claim.  See, e.g., April 2010 VCAA letter; March 2010 notice of disagreement and May 2010 substantive appeal referring to statutory amendments effective as of February 2010; June 2011 representative arguments.

To be entitled to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, the requirements of either 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725, and implementing regulations, must be met.  Section 1728 essentially applies to non-VA treatment for a service-connected condition, a nonservice-connected condition that is aggravating a service-connected disability, any condition if a veteran has been adjudicated totally and permanently disabled due to service-connected conditions, or any condition if the Veteran is participating in a qualified vocational rehabilitation program.  See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  In this case, the Veteran was only service connected for tinnitus and impaired hearing, with a combined rating of 10 percent, at the time of the non-VA treatment at issue, and such treatment was for an unrelated low back condition.  There is also no indication that the Veteran was in a qualified vocational rehabilitation program.  As such, the provisions of Section 1728 are inapplicable, and the provisions of Section 1725 and implementing regulations are controlling.

Under 38 U.S.C.A. § 1725 and implementing regulations, VA will pay or reimburse the reasonable value of emergency treatment furnished for a nonservice-connected condition in a non-VA facility where the veteran is an active VA healthcare participant, meaning enrolled in the annual patient enrollment system and in receipt of VA care under within the preceding 24 months, and is "personally liable" for such emergency treatment.  38 U.S.C.A. § 1725(a)&(b); 38 C.F.R. § 17.1002.  As pertinent to this case, a claim must be filed within 90 days after the latest of (1) the date the veteran was discharged from the facility that furnished the emergency treatment, or (2) the date the veteran finally exhausted action to obtain payment or reimbursement for payment from a third party.  38 C.F.R. § 17.1004(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107.  

The Board first notes that the claims appear to have been filed in a timely manner, or within 90 days after the date all attempts to obtain payment from a third party were exhausted.  In addition, the Board finds that the criteria of "emergency treatment" appear to be met, when resolving all reasonable doubt in the Veteran's favor.  For these purposes, "emergency treatment" is defined as medical care or services furnished when (1) VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not have been reasonable, (2) there is a medical emergency of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health, and (3) any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002.  

Here, private treatment records confirm the Veteran's reports that he was transported by ambulance to the Flagler Hospital emergency room on November 6, 2008, because he awakened with severe pain and an inability to move his legs.  He had a history of severe spinal  stenosis and had undergone low back surgery a few months earlier.  The Veteran was evaluated in the emergency room and underwent another low back surgery on November 7, 2008, after which he was discharged to home on November 8, 2008.  An internet search confirms that the nearest VA hospital was more than 60 miles from the Veteran's residence, and Flagler Hospital was only a few minutes away.  Under these circumstances, it is clear that the Veteran's condition was emergent in nature when he first sought treatment on November 6, and it would not have been reasonable for him to seek VA treatment beforehand.  Further, it does not appear that the Veteran could have been safely discharged prior to November 8.  The Board will assume for the purposes of this discussion that the Veteran also could not have been safely transferred to a VA facility prior to that time, or that a VA facility was not available.  

Although the emergency treatment criteria have been met, when applying the benefit of the doubt doctrine, the Veteran must also be "personally liable" to be entitled to payment or reimbursement for unauthorized charges incurred for non-VA treatment under Section 1725.  In general, the Veteran will be considered "personally liable"  for these purposes if he is financially liable to the non-VA provider, has no entitlement to care or services under a health-plan contract (which is defined to include an insurance policy, Medicare or Medicaid, workers' compensation, etc.), has no other recourse against a third party that extinguishes his liability, and is not otherwise eligible for reimbursement under 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725(b)(3); 38 C.F.R. § 17.1002(f)&(g).  

Here, the VAMC denied the claims because the Veteran had other medical insurance, namely Medicare, and VA is prohibited from paying copays, deductibles, or similar payments applicable to Medicare or other insurance policies.  

At the time the non-VA treatment at issue was provided in November 2008, and the claims for payment or reimbursement were filed in January 2009, Section 1725 provided that payment for unauthorized expenses by VA will be barred if there is any coverage under a health-plan contract or other recourse against a third party for payment or reimbursement "in whole or in part" that would extinguish the Veteran's liability to the non-VA provider.  See 38 U.S.C.A. § 1725(b)(3) (West 2002).  However, effective February 24, 2010, Congress amended this statute and deleted the phrase "in part" from this subsection.  An additional subsection was also added, which provides that, in any case in which a third party is financially responsible for part of the Veteran's emergency treatment expenses, VA will be a secondary payor for any amount that exceeds the amount payable or paid by the third party, subject to maximum amounts established by VA.  See 38 U.S.C.A. § 1725(b)(3) & (c)(4) (West Supp. 2010).  The Veteran contends that he is entitled to payment or reimbursement under these amended provisions.

The Veteran has submitted numerous billing statements and documentation of amounts paid to non-VA providers.  However, the majority of these statements do not relate to the Veteran's treatment from November 6 to November 8, 2008, which is the only issue that has been adjudicated and perfected for appeal before the Board.  If the Veteran wishes to file a claim for payment or reimbursement of amounts related to other treatment, he may do so with his local VA facility.

Concerning the non-VA treatment from November 6 to November 8, 2008, the evidence of record includes several individual billing statements, a combined billing statement from Flagler Hospital, and an explanation of benefits from Medicare.  These statements indicate that the total charges for non-VA care were $27,188.54.  This amount was reduced by a contractual adjustment of $21,997.81, and $142.00 was not covered by Medicare.  This resulted in a payment by Medicare in the amount of $4,024.73, and the Veteran's deductible or coinsurance was $1,024.00.  In other words, the balance due after Medicare payments was $1,166.00, which included the deductible or coinsurance amounts and $142.00 of uncovered charges.

Although the amendment to Section 1725 eliminated the complete bar to VA payment for unauthorized emergency expenses where there is other insurance coverage, such as Medicare, it did not provide for payment of all amounts not paid by the other insurance or third party.  Rather, the amended version of Section 1725 expressly provides that VA may not reimburse a veteran for any "copayment or similar payment that the veteran owes the third party or for which the Veteran is responsible under a health-plan contract."  38 U.S.C.A. § 1725(c)(4)(D) (West Supp. 2010).  As such, under both the prior and the current versions of Section 1725, the Veteran would not be entitled to payment or reimbursement of the coinsurance or deductible amounts for which he is responsible under his contract with Medicare.  However, under the current version of Section 1725, VA would be the secondary payor for the charge that was not covered by Medicare, i.e., $142.00, subject to the maximum amount payable established by VA's Secretary.  See 38 U.S.C.A. § 1725(c)(1)(A) & (c)(4)(A)-(B) (West Supp. 2010).  

The Board notes that VA's implementing regulation still provides that a Veteran must not have coverage under a health-plan contract for payment or reimbursement "in whole or in part" for the emergency treatment.  See 38 C.F.R. § 17.1002(g) (2010).  Further, Congress provided that the amendments to 38 U.S.C. § 1725 would only apply to emergency treatment furnished on or after the effective date of the amendments, or February 24, 2010.  See Pub.L. No. 111-137 (2010).  However, Congress also provided that VA's Secretary may make the provisions retroactive as deemed appropriate.  See id.  In this regard, VA's Secretary has issued a proposed rule to amend the implementing regulation to conform to the amended version of 38 U.S.C. § 1725, including the provisions discussed herein, and to make the changes retroactive to treatment received on or after July 19, 2001.  See 76 Fed. Reg. 30598 (May 26, 2011).  While this proposed rule is not yet final or binding, the Board notes that it is generally consistent with the amended statute.  

As such, under the very specific circumstances of this case, the Board will apply the amended version of Section 1725 to the Veteran's claim.  Accordingly, for the reasons discussed above, the Board finds that the Veteran is entitled to payment or reimbursement of the charges not covered by Medicare in the amount of $142.00, but no more, for non-VA treatment at Flagler Hospital from November 6 to November 8, 2008.  This is subject to applicable regulations concerning the maximum amount payable as established by VA's Secretary.  See 38 U.S.C.A. § 1725(c)(1)(A) (West 2002 & Supp. 2010).

The benefit of the doubt doctrine has been applied as discussed above, including as to a finding that the Veteran's condition was a continuing emergency.  38 U.S.C.A. § 5107.  However, under the undisputed facts, the Veteran is not entitled to any further payment as a matter of law, and the claim must be denied in this respect.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim must be denied on the grounds of the absence of legal merit or lack of entitlement under the law).


ORDER

Payment or reimbursement of $142.00, but no more, in unauthorized medical expenses incurred for treatment at Flagler Hospital from November 6 to November 8, 2008, is granted, subject to applicable regulations concerning the maximum amount payable as established by VA's Secretary.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


